Name: 2004/235/EC: Commission Decision of 1 March 2004 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of laying hens (Text with EEA relevance) (notified under document number C(2004) 582)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  health;  agricultural activity;  trade
 Date Published: 2004-03-11

 Avis juridique important|32004D02352004/235/EC: Commission Decision of 1 March 2004 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of laying hens (Text with EEA relevance) (notified under document number C(2004) 582) Official Journal L 072 , 11/03/2004 P. 0086 - 0090Commission Decisionof 1 March 2004establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of laying hens(notified under document number C(2004) 582)(Text with EEA relevance)(2004/235/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs(1), and in particular Article 9b(2) thereof,Whereas:(1) Commission Decision 95/161/EC of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of laying hens(2) has been substantially amended(3). In the interests of clarity and rationality the said Decision should be codified.(2) The Commission has approved the operational programmes submitted by Finland and Sweden regarding salmonella controls. Those programmes include specific measures for laying hens, namely productive poultry reared with a view to producing eggs for consumption.(3) Guarantees should be established equivalent to those implemented by Finland and Sweden under their operational programmes.(4) Those additional guarantees are to be based in particular on a microbiological examination of the poultry to be sent to Finland and Sweden.(5) Rules should be established for this microbiological examination of samples by laying down the sampling method, the number of samples to be taken and the microbiological methods for examining the samples.(6) Those guarantees should not be applicable to any flock that is subject to a programme recognized as equivalent to that implemented by Finland and Sweden.(7) Finland and Sweden should apply to consignments originating from third countries import requirements at least as stringent as those laid down in this Decision.(8) The methods described in this Decision take into account the opinion of the European Food Safety Authority.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Laying hens, namely productive poultry reared with a view to producing eggs for consumption, to be sent to Finland and Sweden shall be subject to a microbiological test, effected by sampling in the flock of origin.Article 2The microbiological test referred to in Article 1 shall be carried out as laid down in Annex I.Article 31. Laying hens to be sent to Finland and Sweden shall be accompanied by the certificate shown in Annex II.2. The certificate provided for in paragraph 1 may:- either be accompanied by model 3 certificate of Annex IV to Directive 90/539/EEC,- or be incorporated in the certificate referred to in the first indent.Article 4The additional guarantees provided for in this Decision shall not be applicable to flocks subject to a programme recognised, according to the procedure laid down in Article 32 of Directive 90/539/EEC, as equivalent to that implemented by Finland and Sweden.Article 5Decision 95/161/EC is repealed.References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex IV.Article 6This Decision is addressed to the Member States.Done at Brussels, 1 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31. 10. 1990, p. 6. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 105, 9.5.1995, p. 44. Decision as amended by Decision 97/278/EC (OJ L 110, 26.4.1997, p. 77)(3) See Annex III.ANNEX I1. General rulesThe flock of origin must be isolated for 15 days.The microbiological test must be carried out during the 10 days before forwarding of the consignment.The microbiological test must include the following invasive serotypes:- Salmonella gallinarum,- Salmonella pullorum,- Salmonella enteritidis,- Salmonella berta,- Salmonella typhimurium,- Salmonella thompson,- Salmonella infantis.2. Sampling methodComposite faeces samples, each sample being composed of separate samples of fresh faeces, each weighing at least one gram, must be taken randomly at a certain number of points in the building in which the birds are being kept or, when the birds have free access to more than one building on a holding, taken in each group of buildings on the holding in which the birds are kept.3. Number of samples to be takenThe number of samples must make it possible to detect with 95 % reliability a 5 % presence of salmonella.4. Microbiological methods for examination of the samples- Microbiological testing of the samples for salmonella should be carried out to the latest edition of the standard of the International Organisation for Standardisation ISO 6579, or by the latest edition of the method described by the Nordic Committee on Food Analysis (NMKL method No 71).- Where the results of analysis are contested between Member States the latest edition of the standard of the International Organisation for Standardisation ISO 6579 should be regarded as the reference method.ANNEX II>PIC FILE= "L_2004072EN.008902.TIF">ANNEX IIIRepealed Decision with its amendment>TABLE>ANNEX IVCorrelation table>TABLE>